Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered July 28, 2005, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the proof at trial, which included evidence that he shot the victim twice at close range, was legally insufficient to establish his intent to kill, is without merit. Viewing the evidence in the light most favorable to the prosecution (see People v Calabria, 3 NY3d 80, 81-82 [2004]; People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contention is without merit. Prudenti, P.J., Krausman, Fisher and Dillon, JJ., concur.